DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Indrajana on April 19, 2021.

The application has been amended as follows: 

1. (Cancelled)
2. (Cancelled)  
3. (Cancelled)  

5. (Previously Presented) A flexible attachable debris shield for mounting to a rotatable drill shank, comprising:
-shaped debris receptacle; wherein theis capable, due to the flexible material, of conforming with an uneven work surface
said bowl-shaped debris receptacle having a bottom surface opposite said rim, , a ring defining a central aperture, an inner peripheral surface of the ring defining an annular slot;
a star-shaped hub having an annular base body and a plurality of leg portions protruding from the annular base body, each of the plurality of leg portions has a hole, the star-shaped hub is inside the central aperture of the ring, the plurality of leg portions located entirely within the annular slot, wherein the star-shaped hub and the flexible material are configured for being locked together as a single piece due to each hole and the plurality of leg portions; and
a rolling bearing element inside the star-shaped hub, the rolling bearing element defining a drill shank aperture at a center of said bottom surface, the drill shank aperture having a circular inner perimeter 














7. (Currently Amended) The flexible attachable debris shield of claim 5, wherein the bowl-shaped debris receptacle is  debris from a hole being drilled
8. (Cancelled)  
9. (Currently Amended) The flexible attachable debris shield of claim 5, st an underlying work surface.
10. (Currently Amended) The flexible attachable debris shield of claim 9, wherein  is configuredthe uneven work surface.
11. (Currently Amended) The flexible attachable debris shield of claim 5[[10]], wherein the bowl-shaped debris receptacle is configured a diameter of the 
12. (Cancelled)
13. (Cancelled)
14. (Currently Amended) The flexible attachable debris shield of claim 5, wherein the star-shaped hub is made from a material selected from the group consisting of injection molded plastic and metal.
15. (Cancelled)
16. (New) The flexible attachable debris shield of claim 5, the rolling bearing element having an inner race and an outer race, the inner race making direct contact with an inserted drill shank.

Allowable Subject Matter
Claims 5-7, 9-11, 14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Skradski et al. (US Pub. No. 2007/0065242 A1), does not disclose or provide suggestion to provide the flexible attachable debris shield disclosed therein with the star-shaped hub and annular slot as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RYAN C RUFO/Primary Examiner, Art Unit 3722